DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is rejected based on its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sindelar (USP 8,870,237). Please refer to the annotated figure showing one side of the ferrule of Sindelar below:

    PNG
    media_image1.png
    308
    784
    media_image1.png
    Greyscale

	In regards to claim 13, Sindelar discloses a ferrule (12) for a conduit fitting, the ferrule comprising: 
an interior wall extending along a central axis through the ferrule so that the ferrule can be installed over a conduit end; 

a second axial side (bottom as oriented in fig. 1) of the ferrule defining a second end portion, a second end camming surface (56) disposed on the second end portion at a third angle with respect to the central axis, the third angle being substantially equal to the first angle, and a second end driven surface (D) disposed at a fourth angle with respect to the central axis, the fourth angle being substantially equal to the second angle; and 
a central boss portion (20) extending radially outward to define a radially outermost surface at an axial center point of the ferrule.
In regards to claim 15, Sindelar further discloses the first and second driven surfaces are defined by the first and second end portions (shown in annotated fig.).
In regards to claim 16, Sindelar further discloses the first end driven surface and the first end camming surface are joined by a first radius portion (R), and the second end driven surface and the second end camming surface are joined by a second radius portion (R).
In regards to claim 17, Sindelar further discloses a first hinge portion (see near “78”) necked down from the first end portion and a second hinge portion necked down from the second end portion.
In regards to claim 19, Sindelar further discloses the second angle is between 700 and 90 degrees (annotated fig. shows 90 degrees).
In regards to claim 20,.
Claims 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (USP 3,174,778).
In regards to claim 13, Gross discloses a ferrule (23) for a conduit fitting, the ferrule comprising: 
an interior wall extending along a central axis through the ferrule so that the ferrule can be installed over a conduit end; 
a first axial side (left as oriented in fig. 1) of the ferrule defining a first end portion, a first end camming surface (24) disposed on the first end portion at a first angle with respect to the central axis, and a first end driven surface (25A) disposed at a second angle with respect to the central axis, the second angle being greater than the first angle; 
a second axial side (right as oriented in fig. 1) of the ferrule defining a second end portion, a second end camming surface (24) disposed on the second end portion at a third angle with respect to the central axis, the third angle being substantially equal to the first angle, and a second end driven surface (25B) disposed at a fourth angle with respect to the central axis, the fourth angle being substantially equal to the second angle; and 
a central boss portion (25) extending radially outward to define a radially outermost surface at an axial center point of the ferrule.
In regards to claim 14, Gross further discloses the first and second driven surfaces are defined by the central boss portion (shown in fig. 4).
In regards to claim 20, Gross further discloses the ferrule is symmetrical about a plane that bisects the axial center point of the ferrule (shown in fig. 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sindelar as applied to claim 13 above.
Sindelar discloses the ferrule of claim 13. Sindelar is silent to the angle of the camming surface. However, while Sindelar does not expressly disclose the angle being between 0 and 40 degrees; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sindelar to have the angle be between 0 and 40 degrees, as the angles may be .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross as applied to claim 13 above.
In regards to claims 18 and 19, Gross discloses the ferrule of claim 13. Gross is silent to the angle of the camming  and driven surface. However, while Gross does not expressly disclose the first angle being between 0 and 40 degrees and the second angle being between 70 and 90 degrees; the angles may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Gross to have the first angle be between 0 and 40 degrees and the second angle be between 70 and 90 degrees, as the angles may be optimized to the desired operational parameters through the use of routine experimentation in order to achieve ideal clamping and sealing. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
Claims 6 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not show or suggest a fitting assembly comprising all limitations of claim 1. Both Sindelar and Gross show fitting assemblies comprising most limitations of the claims as shown above but neither shows nor suggests the ferrule being connected to the fitting body and joining nut in such a way that the surfaces interact in the way required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,648,598 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-20  are generic to all that is recited in claims 1-20 of the reference patent. In other words, claims 1-20 of the reference patent fully encompasses the subject matter In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 13-20 are anticipated by claims 1-20 of the reference patent, claims 13-20 are not patentably distinct from claims 1-20, regardless of any additional subject matter presented in claims 1-20 of the reference patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/15/2022